Exhibit 10.01d

Form of Transferable OPTION AWARD

UNDER THE

2002 PRAXAIR, INC.

LONG TERM INCENTIVE PLAN

This Award, made as of the          day of                          (the “Grant
Date”) by PRAXAIR, INC., a Delaware corporation, having an office at 39 Old
Ridgebury Road, Danbury, Connecticut 06810-5113 (hereinafter called the
“Corporation”).

W I T N E S S E T H:

The Corporation hereby grants to                          (hereinafter called
the “Participant”), as of the Grant Date, a non-qualified stock option to
purchase                      shares of the common stock of the Corporation (par
value of $.01 per share) at $             per share upon the following terms and
conditions:

1. Vesting. Except as otherwise provided in this Award and subject to the
provisions of paragraph 3, this option may be exercised only on or after
                , [in no event less than three years following the date of
grant, provided that the option may partially vest after no less than one year
so long as the entire grant does not vest fully until at least three years have
elapsed from the date of grant]. The option may be exercised only in a whole
number of shares. In the event that the option is not evenly divisible by three,
the remaining amount shall be added to the last vesting period. Notwithstanding
the foregoing, the entire option shall become immediately vested and exercisable
upon the occurrence of either the Participant’s death or a Change in Control.

2. Expiration. Except as otherwise provided herein, this option shall expire on
the tenth anniversary of the Grant Date.

3. Exercisability.

(a) This option shall be exercisable by the Participant only while the
Participant is in active employment with the Corporation or a Subsidiary or
Affiliate of the Corporation and shall be immediately forfeited upon the
effective date of the Participant’s termination of employment with the
Corporation or a Subsidiary or Affiliate of the Corporation, except that this
option shall continue to be exercisable:

(i) at any time prior to its expiration date in the case of the Participant’s
Disability or Retirement; provided, however, that following the Participant’s
Disability or Retirement, this option shall only become vested and exercisable
in accordance with paragraph 1; and provided further, that in the event of the
Participant’s Retirement prior to [one year from the date of grant], this option
shall never become vested and exercisable and shall be immediately forfeited
upon the effective date of the Participant’s Retirement;

(ii) during a three-year period commencing on the date of the Participant’s
termination of employment by the Corporation or a Subsidiary or Affiliate of the
Corporation other than for cause provided, however, that following such
termination of the Participant’s employment other than for cause, this option
shall only become vested and exercisable in accordance with paragraph 1 above;
and provided further, that, except as otherwise determined by the Corporation’s
Chief Executive Officer or his designee, in the event of the Participant’s
termination of employment by the Corporation or a

 

Page 1



--------------------------------------------------------------------------------

Subsidiary or Affiliate of the Corporation other than for cause prior to [one
year from the date of grant], this option shall never become vested and
exercisable and shall be immediately forfeited upon the effective date of such
termination of the Participant’s employment;

(iii) during a three-year period commencing on the date of the Participant’s
death;

(iv) during a three-year period commencing on the date of termination of the
Participant’s employment, by the Participant or by the Corporation or a
Subsidiary or Affiliate of the Corporation, other than for cause, within two
years after a Change in Control, or

(v) otherwise as the Committee may determine, if the Committee decides that it
is in the best interests of the Corporation to permit individual exceptions.

(b) In no event may this option be exercised on or after its expiration date.

(c) An individual who is employed by a Subsidiary or Affiliate of the
Corporation shall be deemed to have terminated employment for purposes of this
Award at such time as the Corporation and its Subsidiaries own, either directly
or indirectly, less than 50% of the employing Subsidiary’s or Affiliate’s total
financial interests or combined voting power.

4. Transferability. This option is not transferable other than;

(a) in the case of the Participant’s death, pursuant to the beneficiary
designation then on file with the Corporation, or, in the absence of such a
beneficiary designation, by will or the laws of descent and distribution (in
such event, this option may be exercised by the executor or administrator of the
Participant’s estate or by the Participant’s distributee(s) within the time
limitations provided in paragraphs 1, 2 and 3 hereof); or

(b) if the Participant has met the Corporation’s stock ownership guidelines
applicable to him/her at the time of such proposed transfer, by the Participant
in whole or in parts to;

(i) the Participant’s spouse, children (including by adoption), stepchildren or
grandchildren (“immediate family members”),

(ii) a partnership in which such immediate family members are the only partners,
or

(iii) a trust for the exclusive benefit of such immediate family members; or

(c) in the case of a transferee’s, beneficiary’s or distributee’s death, to
his/her estate, in which case this option may be exercised only by the executor
or administrator of such estate and shall not be subject to further transfer.

5. Transfer of Option.

(a) Any transfer of this option, in whole or in part, is subject to acceptance
by the Corporation in its sole discretion and shall be effected according to
such procedures as the Vice President, Human Resources may establish.

(b) The provisions of this Award, including without limitation, paragraphs 3 and
6(c) relating to the Participant, shall apply to this option notwithstanding any
transfer to a third party.

6. Exercise of Option.

(a) Notice of Exercise. This option may be exercised at the office of the
Corporation in Danbury,

 

Page 2



--------------------------------------------------------------------------------

Connecticut (or at such other location as determined by the Corporation) with
respect to a part or all of the shares covered by the option and then
exercisable by giving notice to the Corporation (or its designee as communicated
from time to time) of the exercise of the option.

(b) Exercise Price Payment. The option price for the shares for which this
option is exercised shall be paid by the exerciser not later than ten business
days after the date of exercise, (i) in cash, (ii) in whole shares of common
stock of the Corporation owned by the exerciser prior to exercising the option,
(iii) by having the Corporation withhold shares that would otherwise be
delivered to the exerciser pursuant to the exercise of the option, or (iv) in a
combination of cash and delivery of whole shares, or cash and the withholding of
shares. The value of any share of common stock delivered or withheld in payment
of the option price shall be its Market Price on the date the option is
exercised. Notwithstanding the foregoing, the Corporation may refuse to allow
payment by any method other than cash if the Corporation determines that
allowing such payment would result in the imposition of variable accounting on
the Corporation.

(c) Taxes. To enable the Corporation to meet any applicable federal, state or
local withholding tax requirements arising as a result of the exercise of the
option, the exerciser shall pay the Corporation the amount of tax to be
withheld, if any, (i) in cash, (ii) in whole shares of common stock of the
Corporation owned by the exerciser prior to exercising the option, (iii) for
exercises by the Participant only, by having the Corporation withhold shares
that would otherwise be delivered to the Participant pursuant to the exercise of
the option (but only to cover the minimum legally required tax withholding), or
(iv) in a combination of cash and a delivery of whole shares. The value of any
share of common stock so delivered or withheld shall be the Market Price on the
date used to determine the amount of tax to be withheld. The Corporation
reserves the right to (i) disapprove a Participant’s election to utilize any of
the alternatives under this paragraph (c), and (ii) to delay the completion of
any exercise of this option until the applicable withholding tax has been paid.

(d) Delivery of Shares. Upon the exercise of an option with respect to a part or
all of the shares in the manner and within the time herein provided, the
Corporation shall issue and deliver to the exerciser, or to the exerciser’s
dividend reinvestment account, the number of shares of its common stock with
respect to which the option was exercised. However, if an option is exercised
after the death of the Participant, beneficiary or distributee, then the
Corporation shall have the right, in lieu of issuing and delivering shares of
stock, of returning the option payment to the exerciser and paying to such
person the amount by which the Market Price on the date of exercise exceeds the
option price with respect to the number of shares for which the option was
exercised.

7. Terms and Conditions. This option is awarded pursuant to the Plan and is
subject to all of the terms and conditions of the Plan which terms and
conditions shall control in the event of any conflict with this Award.

8. Applicable Law. This Award shall be interpreted and construed in accordance
with the laws of the State of Connecticut.

9. Definitions.

(a) “Change in Control” means a change in control of the Corporation as defined
in the Plan.

(b) “Committee” means the Compensation and Management Development Committee of
the Board of Directors of the Corporation or any other Committee which such
Board of Directors appoints to administer the Plan.

(c) “Corporation” means Praxair, Inc.

(d) “Disability” means a Participant’s inability to engage in any substantial
gainful activity

 

Page 3



--------------------------------------------------------------------------------

because of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted, or can be expected to last, for
a continuous period of six (6) months or longer.

(e) “Market Price” means the mean of the high and low prices of the common stock
of the Corporation as reported in the New York Stock Exchange Composite
Transactions on the specified date (or on the next preceding day such stock was
traded on a stock exchange included in the New York Stock Exchange—Composite
Transactions if it was not traded on any such exchange on the specified date).

(f) “Plan” means the 2002 Praxair, Inc. Long Term Incentive Plan, as amended and
restated as of February 24, 2004, and as further amended from time to time.

(g) “Retirement” means termination of employment with the Corporation or a
Subsidiary or Affiliate, other than for cause, with the right under the
Corporation’s Retirement Program to receive a non-actuarially reduced pension
immediately upon separation from service. Provided, however, that if the
Participant is employed by a foreign Affiliate of the Corporation and/or is not
eligible to participate in the Corporation’s Retirement Program, Retirement
means termination of employment with the Corporation or a Subsidiary or
Affiliate, other than for cause, after (i) attaining age 65, (ii) attaining age
62 and completing at least 10 years of employment with the Corporation, or
(iii) having accumulated 85 points, where each year of the Participant’s age and
each year of employment with the Corporation count for one point.

10. The Corporation’s grant of this option to the Participant pursuant to this
Award, and the Participant’s eligibility for any right, payment, issue or award
with respect to this option, are contingent on the Participant’s execution and
filing with the Corporation, or the employing Subsidiary, as applicable, of a
non-compete agreement in a form, and within a timeframe, acceptable to the
Corporation or the employing Subsidiary.

11. Notwithstanding any other provision of this Award, the Committee may, in its
sole discretion, cancel, rescind, suspend, withhold, or otherwise limit or
restrict this Award, and/or recover any gains realized by the Participant in
connection with this Award, in the event of any actions by the Participant
determined by the Committee to (a) constitute a conflict of interest with the
Corporation, (b) be prejudicial to the Corporation’s interests, or (c) violate
any non-compete agreement or obligation of the Participant to the Corporation,
any confidentiality agreement or obligation of the Participant to the
Corporation, the Corporation’s applicable policies, or the Participant’s terms
and conditions of employment.

IN WITNESS WHEREOF, the Corporation has caused this instrument to be executed by
its proper officer hereunto duly authorized, as of the day and year first
hereinabove written.

 

PRAXAIR, INC. By:    

 

 

Page 4